 In theMatter of McKESSON&ROBBINS, INC.,BLUMAUER FRANK DRUGDIVISIONandINTERNATIONAL LONGSHOREMEN&WAREOUSEMENS'UNION,LOCAL9,DISTRICT 1, affiliatedwith the C.1.0.In theMatter of MCKESSON&ROBBINS, INC.,MCKESSON-STEWART-HOLMES DRUG DIVISIONandINTERNATIONAL-LONGSHOREMEN &WAREHOUSEMENSUNION, LOCAL9,DISTRICT 1,affiliatedwith theC. 1.O'.In theMatter Of WESTCOASTWHOLESALE DRUG COMPANYandINTER-NATIONALLONGSHOREMEN&WAREHOUSE, MENSUNION. LOCAL 9,DIS-TRICT1, affiliatedwith the C. I. 0.In theMatter OfWEST COASTKALSOMINE COMPANYandINTER-NATIONALLONGSHOREMEN&WAREHOUSEMENSUNION, LOCAL 9,DISTRICT 1, affiliatedwith the C. I. 0.In theMatter of BEMIS BROS. BAG COMPANYandINTERNATIONALLONGSHOREMEN&WAREHOUSEMEN'SUNION, LOCAL 9,DISTRICT 1,affiliated with the C. I. 0.Cases Nos. R-461-465 inclusive.Decided February4, 1038Wholesale Drug and Liquor,Kalsomine and Water Paint Dlanufacturwig, andBag Manufacturing Industries-Investigation ofRepresentatives:agreementbetween two unions to submit jurisdictional dispute to convention of organi-zation with which both unions were affiliated,not binding where one unionsubsequently terminates its affiliation;agreement by employees to be boundby jurisdictional decision of such,organization regardless of subsequent dis-affiliation by their union not binding under circumstances of case;closed-shopcontract with union not having a majority membership no bar to subsequentaction by Board; agreement with employer making labor organization thebargaining agent of employees who are members of such organization, itsaffiliated organizations and/or member local unions,in those of the employer'splaces of business where less than a majority of the employees are such mem-bers, does not preclude the Board from certifying another representative if amajority of employees desire such other representative-UnitAppropriate forCollective Bargaining:person engaged partly in office and partly in warehouseto be included in unit in which he is engaged most of his time;foremen with-out power to discharge or hire not necessarily excluded from bargaining unitwith non-supervisory employees ; employees in a factory who are engaged inwarehouse work closely connected with operations of factory as a whole do notconstitute a separate appropriate unit ; no evidence that Nation-wide unitappropriate-ElectionsOrdered-Certification.of Representatives:employees ofonecompany-Petition Dismissed:no representative chosen by employees atelection in another company.70 DECISIONS AND ORDERS71Mr. Elwyn J. EagenandMr. Thomas P. Graham, Jr.,for theBoard.Bogle, Bogle ct Gates,byMr. Cassius E. GatesandMr. WarrenBrown, Jr.,of Seattle,Wash., for McKesson-Stewart and McKesson-Blumauer.Roberts do Skeel,byMr. E. L. Skeet,andMr. Harry Henke, Jr.,of Seattle,Wash., for West Coast Drug, West Coast Kalsomine, andBemis Bag.Houghton, Cluck d Coughlin, by Mr. Paul Coughlin,of Seattle,Wash., for Local No. 9.Mr. George Turitz,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn October 28, 1937, International Longshoremen and Warehouse--men's Union, Local 9, District 1, herein called Local No. 9, filed with,the Regional Director for the Nineteenth Region (Seattle, Washing-ton) five separate petitions, each alleging that a question affectingcommerce had arisen concerning the representation of employees of'the company named in the petition, and requesting an investigationand certification of representatives pursuant to Section 9 (c) of the,National Labor Relations Act, 49 Stat. 449, herein called the Act,The companies named in the five petitions are, respectively, McKesson& Robbins, Inc., McKesson-Stewart-Holmes Drug Division, hereincalledMcKesson-Stewart; 1 McKesson & Robbins, Inc., BlumauerFrank Drug Division, herein called McKesson-Blumauer; 1WestCoastWholesale Drug Company, herein called West Coast Drug;West Coast Kalsomine Company, herein called West Coast Kalso-mine; and Bemis Brothers Bag Company, herein called Bemis Bag.On October 30, 1937, the National Labor Relations Board, herein`called the Board, acting pursuant to Section 9 (c) of the Act, andArticle III, Sections 3 and 10 (c) (2), of National Labor Relations,Board Rules and Regulations-Series 1, as amended, ordered an in-vestigation and authorized the Regional Director to conduct it andto provide for an appropriate hearing upon due notice, and furtherordered that, for purposes of hearing, the cases be consolidated and,that one record of the hearing be made.On November 1, 1937, the Regional Director issued a notice ofhearing ; on November 3, 1937, he issued an order changing the place2McKesson-Stewart and McKesson-Blumauer are each referred to herein as a separate.company80535-38--6 72NATIONAL LABOR RELATIONS BOARDof hearing;and on November 6, 1937, he issued an order postponingthe hearing.Copies of the notice and each order were duly servedupon each of the companies,upon Local No. 9, and upon Warehouse-men's Union,Local 117, International Brotherhood of Teamsters,Chauffeurs,Stablemen and Helpers of America, herein called theTeamsters'Union, a- labor organization claiming to represent em-ployees directly affected by the investigation.Pursuant to the noticeand the orders,a hearing was held on November 18, 19, 20, and 22,1937, at Seattle,Washington,before Patrick H. McNally, the TrialExaminer duly designated by the Board. The Board,each company,and Local No.9 were represented by counsel and participated in thehearing.The Teamsters'Union did not appear at the hearing or par-ticipate in this proceeding in any way.Full opportunity to be heard,to examine and to cross-examine witnesses,and to introduce evidencebearing on the issues was afforded to all parties.During the courseof the hearing the Trial Examiner made several rulings on motionsand on objections to the admission of evidence.Local No. 9 and eachof the five companies submitted briefs to the Board after the hearing.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANIES'A. and B. McKesson-Stewart and McKesson-Blumauer are each aseparate division of McKesson & Robbins, Inc., a Maryland corpora-tion, which has its principal place of business in Bridgeport, Connect-icut.McKesson & Robbins, Inc. is engaged in the business of thesale,manufacture, and distribution of wholesale drugs, liquors anddrug products, and has a large number of wholesale houses in differ-ent States of the United States, each of which is a division under localmanagement, having its own warehouse.Although title to the assetsof McKesson-Blumauer had not, at the date of the hearing been vestedin McKesson & Robbins, Inc., the latter corporation had contractedto purchase the assets and was in possession of them, and had under-taken supervision of the operations of the business.McKesson-Stewart and McKesson-Blumauer are both located inSeattle,Washington.The former does an annual business of about$1,900,000.00, and the latter of about $900,000.00.Most of the goodssold by each come from States other than Washington, and most ofthe shipments are by water.These shipments are picked up at theterminal at Seattle, where the ships discharge their cargo, by em-ployees of McKesson-Stewart and McKesson-Blumauer and are trans- DECISIONS AND ORDERS73ported to their respective warehouses in trucks owned and operatedby them.About 92 per cent of the goods sold by each company are sold inthe State of Washington, and the remainder in the Territory ofAlaska.A very small part of the products sold by each is manu-factured in its own laboratories.Proprietary medicines which arereceived by each are stored in the respective plants and shipped outto customers as required.Most of the proprietary medicines are soshipped out in the original containers in which they were received.McKesson-Stewart normally has approximately 102 employees,including four truck drivers, 23 salesmen, 33 office employees, and40 persons who do. work in and about its warehouse.McKesson-Blumauer normally has approximately 42 employees, including twotruck drivers, a salesman, 11 office employees, and 21 persons whowork in and about its warehouse.C.West Coast Drug is a Washington corporation, carrying on awholesale drug business on a cooperative plan. It maintains and con-ducts a wholesale drug plant at Seattle, Washington. Its-merchan-dise consists of drug merchandise and sundries of all sorts anddescriptions commonly on sale at drug stores.More than 98 per centof the merchandise which it sells originates outside of the State ofWashington, most of it being shipped to the company by water.The total volume of sales of the company for the fiscal year 1936was $806,100.66, of which approximately 4.76 per cent was sold out-side' the State of Washington. It normally has approximately 29,employees, including two outside salesmen, 12 office employees, ajanitor, three persons in the Kodak department, and 11 persons whowork in and about the warehouse.D.West Coast Kalsomine is a California corporation, the principalplace of business of which is located in that State. It is engaged inthe manufacture of kalsomine and water paints of various types.It maintains six plants for the manufacture of these products in fourdifferent States and at Sidney, Australia.Each plant is operated asa distinct and separate unit.We are here concerned only with theplant located in Seattle, Washington.The materials used in the Seattle plant consist primarily of chalk,glue, casein, and various coloring materials and other products.More than 98 per cent of all such materials' originate outside theState ofWashington.A railroad siding runs from the 'tracks ofthe Union Pacific Railway to the Seattle plant and shipments arriv-ing or leaving by rail do so by that siding.West Coast Kalsomine is one of the principal manufacturers ofkalsomine in the United States, and its Seattle plant 'is one of theonly two kalsomine manufacturing plants located in the' PacificNorthwest.About 35 per cent of the total output of the Seattle plant 74NATIONAL LABOR RELATIONS BOARDis sold in the State of Washington, and about 65 per centis sold inthe States of Oregon, Idaho, Montana and the Province of BritishColumbia in Canada.A warehouse is maintained in connection with the Seattle plant.In addition to an officeforce, a salesforce and the executivepersonnel,approximately 22 persons are normally employed in the Seattle plant,-including 12 who work in the warehouse proper and in the packag-ing department, and the rest of whom do work in connection withthe actual making of the company's products.E. Bemis Bag is a Missouri corporation, having its principal placeof business in St. Louis,Missouri.It is engaged in the manufacture,sale, and distribution of cotton, paper, and burlap bags.It maintainsfactories in sixteen cities located in fourteen different States of theUnion, including a factory in Seattle, Washington.We are hereconcerned only with the Seattle factory.The materials used in the Seattle plant consist primarily of burlap,which is imported directly from India to Seattle, and cotton andpaper, which come from cotton and paper mills located in Statesalong the Eastern Seaboard and the Pacific Coast, a substantial por-tion being shipped directly from paper and cotton mills operated bythe company outside the State of Washington.The total volume-of the rawmaterialsbrought into the State of Washingtonand usedby the company in the Seattle plant for manufacturing during thefiscalyear 1936 amounted to approximately $1,750,000.00.The total volume ofsales of BemisBrothers Bag Company forthe fiscal year 1936 amounted to approximately $29,000,000.00, whilethat of the Seattle plant amounted to approximately $2,000,000.00.About 64 per cent of the output of the Seattle plant is disposed ofin the State of Washington, and the balance of 36 per cent in theStates of Oregon, Idaho and Montana, and in Alaska. In additionto its sales,office, and supervisory personnel; the company normallyemploys approximately 154 workers in the Seattle plant, 140 of whomare engaged in manufacturing and printing, about five of whom dowork in connection with the receiving, shipping, and handling ofgoods, in the nature of warehouse work, and the rest of whom dowork ofvariousother types.II.THE ORGANIZATIONS INVOLVEDInternational Longshoremen and Warehousemen's Union, Local 9,District 1, is a labor organization chartered by District 1 of the In-ternational Longshoremen and Warehousemen's Union, herein calledthe I. L. W. U., which is affiliated with the Committee for IndustrialOrganization, herein called the C. I. O. It admits to its membershipall employees of the five companies here involved within the several DECISIONS AND ORDERS ,75bargaining units herein found to be appropriate. It was formedin September 1937, by the officers and members of Weighers, Ware-housemen and Cereal Workers, Local 38-117, of the InternationalLongshoremen'sAssociation,hereincalledtheLongshoremen'sUnion, when the Pacific Coast District of the International Long-shoremen's Association, herein called the I. L. A., gave up its affilia-tion with the American Federation of Labor, herein called the A. F.of L., and became affiliated with the C. I. O.Warehousemen's Union, Local 117, International Brotherhood of'Teamsters, Chauffeurs, Stablemen and Helpers of America, is a labororganization chartered by the International Brotherhood of Team-sters,Chauffeurs, Stablemen and Helpers of America, herein calledthe Teamsters' Brotherhood, which is affiliated with the A. F. of L.It admits to its membership all employees of the five companies hereinvolved within the several bargaining units herein found to beappropriate, except in the case of Bemis Bag, where it admits onlyemployees doing work such as is customarily done in and aroundwarehouses.III.THE QUESTION CONCERNING REPRESENTATIONThe Longshoremen's Union was formed in June 1935, and shortlythereafter began organizational activities.A large majority of theemployees of McKesson-Stewart, West Coast Drug, Bemis Bag, andBlumauer Frank Drug Company, of which McKesson-Blumauer isthe successor, had joined the Longshoremen's Union by October 1936,-and a large majority of the employees of West Coast Kalsomine hadjoined it by February 1937. The Longshoremen's Union enteredinto a written closed-shop agreement with West Coast Drug whichexpired September 30, 1937. It agreed with each of the other com-panies upon a statement of policy to apply to such company. TheTeamsters' Union, formed in October or November 1936, began topicket. McKesson-Stewart and Blumauer Frank Drug Company inJanuary 1937, and to prevent trucks of the companies from running,such action being taken in order to persuade employees of the Com-panies to join the Teamsters' Union.2As a result of the activitiesof the Teamsters' Union, the two plants closed on January 7, 1937.due to similar activities of the Teamsters' Union, West Coast Drugand Bemis Bag closed in March 1937. In March 1937, the Team-sters'Union also began to picket the plant of West Coast Kalsomine,and to prevent trucks from being furnished to it.The majority of2 In February 1937,the Executive Council of the A. F.of L extended the jurisdiction ofthe Teamsters'Brotherhood,by which the Teamsters'Union had been chartered, so asto cover persons employed in warehouses away from the marine docks and the actual-waterfront.The five plants here in question are all located away from the actual water-frontIt does not appear that prior to the action of the Executive Council,the A F of L.had granted the Teamsters' Brotherhood jurisdiction over such workers. 76NATIQNAL LABOR RELATIONS BOARDthe employees thereupon joined the Teamsters' Union, and the plantcontinued to operate.After about ten days, however, it was closedbecause of picketing by the Longshoremen's Union.Various attempts were made to negotiate a settlement of the dis-pute between the two unions at the five plants, and a committee ofbusiness and professional men of Seattle, herein called the Citizens'Committee, was formed to aid in the negotiations.Each union andthe Citizens' Committee in turn submitted a proposed agreement; "but the proposals were all rejected.Finally, on or about June 9, 1937,the Citizens' Committee submitted to both Unions a proposal, hereincalled the Truce, which provided that the five plants would reopenunder guarantees by both Unions that the workers would be per-mitted to return to work and that products would be hauled anddelivered without interference; that the employees would return toappeal from the decision of the A. F. of-L. Executive Council to theOctober convention of the A. F. of L., and that both unions wouldbe bound by the final decisions of that convention as to which unionshould have jurisdiction; that if the I. L. A. did not so appeal, bothunions would abide by the decision already made by the ExecutiveCouncil; that the Truce would become effective when it was signedby the officers of the Unions; and that the signing of the Truceby the employees would entitle each one signing to the same positionwhich he had held before the plant in which he worked had ceasedoperations.As noted above,4 the decision of the A. F. of L. Executive Councilreferred to in the Truce extended the jurisdiction of the Teamsters'Brotherhood to cover those persons in the warehouses located awayfrom the marine docks or the actual waterfront, and stated thatthose persons employed in the warehouses located on the marinedocks and on the actual waterfront come under the jurisdiction ofthe I. L. A.a The Longshoremen'sUnion's proposal(Bemis Bag Exhibit No. 5) provided thatrepresentatives of both unionswould meetto make a finalsettlementof the matter, andthat if, uponsuch final settlement either union turned out to have members who shouldbe in the otherone, a transfer of membership would be "made upon agreement of themembers themselves."The Teamsters'Union's proposal(Bemis BagExhibit No 6) pro-vided thatthe Longshoremen'sUnion wasto be giventhe discretion to appeal to theA F. of L.convention to be held in Denver the followingOctober, thatin the mean-time the five plants would reopen,both unions obeying the jurisdictional decision of theA. F. of L. Executive Council.TheCitizens'Committeeproposal,made aboutApril 7,1937 (contained in Petitioner'sExhibit No.23), providedfor the icopening of the fiveplants, the employees of the three drug companiesto go backto work under the jurisdictionof the Teamsters'Union, thoseof Bemis Bagto go back to work under the jurisdictionof the Longshoremen'sUnion, andthose of WestCoast Kalsomine to remainwith which-ever of the two unions they were then affiliated,and that thecontroversy be referred tothe aforesaid conventionof the A F. of L.4See footnote 2, p. 75. DECISIONS AND ORDERS77The officers of the Longshoremen's Union indicated their agree-ment with the terms of the proposal.Upon being informed of theposition of the Longshoremen's Union, Dave Beck, the InternationalOrganizer of the Teamsters' Brotherhood on the West Coast, statedthat he would sign if Harry Bridges, the West Coast Organizerfor the I. L. A., and the individual employees signed, and if theproposal was approved by the attorney of the Teamsters' Union.The latter approved the proposal, subject to the addition of a pro-vision for the dismissal of a pending injunction suit, to which theLongshoremen's Union consented.On Friday, June 11, 1937, officialsof the Longshoremen's Union and two employees of Bemis Bagsigned the Truce, and that night or early the next morning Bridges,who was in Portland, signed.The Truce was then brought by theattorney for three of the companies, accompanied by attorneys forthe Longshoremen's Union and the manager and several employeesof Bemis Bag, to Beck for his signature. Beck insisted that theindividual employees sign before he did and that the individualemployees also sign the following supplemental agreement :Supplementing the foregoing agreement, Nye do hereby agree,that if the International Longshoremen's Association shall severits connection with the American Federation of Labor, we willnevertheless obey the jurisdictional decision of the AmericanFederation of Labor and if the decision of the Executive Councilis not reversed, we will immediately make application for mem--bership in the Teamsters' Union.The attorney for the three companies testified at the hearing thatthe attorneys for the Longshoremen's Union consented to the addi-tion of the supplemental agreement at the time the Truce was pre-sented to Beck for signature. It does not appear that Bridges orthe officials of the Longshoremen's Union knew of the supplemental;agreement at the time they signed the Truce or at any time prior to,the signing of the Truce or of the supplemental agreement byemployees of any of the five companies.About midnight, Sunday, June 13th, the attorney for the Team-sters'Union signed on behalf of Beck and stated at the time thatsuch signing was upon the condition that the agreement should notbecome effective until the employees had signed it and also the sup-plemental agreement.A signed copy of the Truce was handed to acustody until the employees had signed.The attorney for threeof the companies had copies of the Truce delivered on Mondayto all the companies except possibly West Coast Kalsomine, whichreceived it within a few days thereafter.The copies delivered to,West Coast Drug, West Coast Kalsomine and Bemis Bag had copies. '78NATIONAL LABOR RELATIONS BOARDof the supplemental agreement annexed; those delivered to McKesson-Stewart and Blumauer Frank Drug Company did not. The attorneyfor the three companies testified that it was accidental that the sup-plemental agreement was not included in the copies delivered to thelatter two companies.The Monday morning newspapers carried news stories statingthat the disputes at the five companies had been settled, and manyof the employees went to the plants Monday morning.At all fivecompanies the employees, before being permitted to work, were re-quired to sign the following statement which was annexed to a copyof the Truce:The undersigned employees of (here was inserted the name ofthe particular company) fully understanding the within agree-ment, hereby approve the same and agree to be bound thereby.The employees at West Coast Drug and West Coast Kalsomine, andthe five warehouse employees at Bemis Bag were also required tosign the supplemental agreement annexed to the copy of the Truce.The majority of the employees, apparently assuming that all paperspresented to them had the approval of the officials of the labor or-ganization to which they belonged, signed the same without ques-tion.A few of the more cautious employees of Bemis Bag raisedsome question as to the supplemental agreement and consulted twoof the shop stewards about it.The shop stewards testified that theyinformed the questioners that the Truce was worthless because ofthe supplemental agreement, but that the employees should sign itso as to return to work. The Teamsters' Union refused to allowtrucks to operate at the Bemis Bag plant until all the warehousemenat the plant had signed the supplemental agreement, and about noonon Monday, ^une 14th, an attorney of the Longshoremen's Unionsigned the supplemental agreement on behalf of one of the warehouse-men of Bemis Bag who was away from the city.McKesson- Stewart, Blumauer Frank Drug Company, West CoastDrug, and Bemis Bag reopened their plants on Monday, June 14th,and West Coast Kalsomine reopened its plant about a week or tendays later.At the times the respective plants reopened, substantiallyall of the employees of each signed the statement annexed to theTruce, and substantially all of the employees of West Coast Drug andWest Coast Kalsomine, and the warehouse employees of Bemis Bag,also signed the supplemental agreement.Early in June 1937, the Executive Board of the Pacific CoastDistrict of the I. L. A. ordered that a referendum be taken among themembership of its locals on the question of whether or not the organi-zation should become affiliated with the C. I. 0.The referendumresulted in a vote favorable to affiliation with the C. I. 0. There- DECISIONS AND ORDERS79,after, in August 1937, the officers of the Pacific Coast District of theI.L. A. received from the C. I. O. a charter for a new union, theI. L. W. U. The officers of the Longshoremen's Union received fromDistrict No. 1 of the I. L. W. U. the charter for Local No. 9. AboutSeptember 27, 1937, Local No. 9 distributed among the employeesof the five companies cards which it is alleged most of the employees.signed, whereby they authorized Local No. 9 to represent them incollective bargaining while working under its jurisdiction, and where-by they agreed to observe its constitution and bylaws.Local No. 9now claims to represent a majority of the employees of each com-pany within the appropriate unit and desires certification as suchrepresentative.On October 13, 1937, the A. F. of L. convention in Denver adopteda supplementary report of the Executive Council to the effect that.ithad extended the jurisdiction of the Teamsters' Brotherhood to-persons employed in warehouses located away from marine docks andthe actual waterfronts.During the last days of October 1937, the,employees of the five plants received letters signed by W. L. Glazier,,secretary-treasurer of the Teamsters' Union, informing them of theaction taken by the convention, and that they were expected to liveup to the terms of the Truce agreement which they had signed, andstating that employees coming under the jurisdiction of the Team-sters'-Union would have to make application for transfer into it by4 o'clock on October 30, 1937.On November 1, 1937, the employees of West Coast Kalsominewere laid off pending the arrival of additional materials, but onNovember 2nd the Company decided not to reopen until the disputebetween the Teamsters' Union and Local No. 9 was settled.OnNovember 15th the Teamsters' Union began to picket West Coast-Drug and Bemis Bag, and on November 16th to picket McKesson-Blumauer.All three closed shortly thereafter.McKesson-Stewart.does not appear to have been picketed by the Teamsters' Union atthis time. It has continued to operate without interruption.On August 18, 1937, McKesson & Robbins, Inc., and the A. F. of L.entered into a nation-wide agreement which provided, among other-things, that McKesson & Robbins, The.. recognized the A. F. of L. asthe representative of all employees of that corporation who are mem-bers df the A. F. of L., its affiliated organizations and/or member localunions, and as the sole collective bargaining agency for the employeesin those of the corporation's places of business where a majority ofsuch employees are such members.The agreement did not apply tosupervisory or laboratory employees, or to buyers, assistant buyers,creditmen, assistant credit men, or executives.On November 15,1937, McKesson-Stewart and McKesson-Blumauer respectively agreedwith the Teamsters' Union upon "Labor Relations" schedules to be $oNATIONAL LABOR RELATIONS BOARDattached to the nation-wide agreement, each such schedule providingfor a closed shop.On November 17th West Coast Drug called a meet-ing of its employees and informed them that it was about to enterinto a closed-shop contract with the Teamsters' Union. Such a con-tract was executed on November 18, 1937, and on the. same day WestCoast Drug sent copies of the contract, together with a form ofapplication for membership in the Teamsters' Union, to all its ware-house employees. It reopened its plant on November 22, 1937.The Truce, the supplemental agreement, the agreement between theyA. F. of L. and McKesson & Robbins, Inc., and the three closed-shopagreements have no effect upon the determination of the issues inthese proceedings.The companies claim that since the A. F. of L. convention upheldthe decision of the Executive Council extending the jurisdiction of theTeamsters' Brotherhood so as to cover persons employed in ware-houses away from the marine docks and the actual waterfront, all-employees affected by the Truce must, under its terms, become mem-bers of the Teamsters' Union.The Truce, however, was a means ofadjusting a dispute between two organizations affiliated with theA. F. of L. It would appear that it was not intended to be bindingin a case where, as in the present case, one of the parties left theA. F. of L. That the Teamsters' Union understood the Truce to be-so limited in its application is shown by the fact that Beck, afterconsulting the attorney for the Teamsters' Union, insisted upon theexecution by the employees of a supplemental agreement providingthat if the I. L. A. left the A. F. of L., the employees affected by theTruce would nevertheless apply for membership in the Teamsters'Union if the decision of the Executive Council was not reversed bythe convention.The Truce is, therefore, not binding in the presentsituation upon Local No. 9 or the employees who signed the statementthat they approved the Truce and agreed to be bound by it.The employees signing the supplemental agreement agreed thatif the I. L. A. severed its connection with the A. F. of L. they wouldnevertheless, in the event the decision of the Executive Council wasnot reversed, immediately make application for membership in theTeamsters' Union.The supplemental agreement was clearly signedby the employees under the belief that it was part of the agreementwhich had been approved by Bridges and the officers of the Long-shoremen's Union.Although there is testimony to the effect that onSaturday, after the Truce had been signed by Bridges and the of-ficers of the Longshoremen's Union, two attorneys of the Longshore-men'sUnion consented to the supplemental agreement, neitherBridges nor the officers of the Longshoremen's Union, as pointed outabove, knew about such supplemental agreement at the time theysigned the Truce.Nor does it appear that they knew about such DECISIONS AND ORDERS81supplemental agreement until after it had been signed by the em-ployees.Clearly under these circumstances the supplemental agree-ment cannot bar the employees who signed it from exercising theirright freely to choose representatives for the purposes of collectivebargaining.It is, therefore, not necessary to consider what wouldbe the Board's determination as to the effect of such an agreementunder circumstances different from those here presented, or to de-termine whether employees can under any circumstances bind them-selves to be subject to the jurisdictional rulings of an organizationto which they do not belong.Under the nation-wide agreement between the A. F. of L. andMcKesson & Robbins, Inc., the A. F. of L. is declared to be the repre-sentative only of its members in places of business of McKesson &Robbins, Inc., where the majority of the employees, in classes af-fected by the agreement, are not members of the A. F. of L., itsaffiliated organizations and/or member local unions.Such an agree-ment will not preclude the Board from certifying a representativeother than the A. F. of L. as the- exclusive bargaining representativeof employees within appropriate units at McKesson-Stewart andMcKesson-Blumauer if a majority of the employees within suchunits desire such other representative.5On November 15, 1937, the date on which McKesson-Stewart andMcKesson-Blumauer each signed a closed-shop agreement with theTeamsters' Union, very few, if any, employees of those companieswere members of the Teamsters' Union.On November 18, 1937, atwhich time West Coast Drug signed a closed-shop agreement withthe Teamsters' Union, practically no employees of that company, ifany, were members of the Teamsters' Union.The three closed-shopcontracts, therefore, are not a bar to any action which the Boardmay take in the present proceeding.We find that a question has arisen concerning representation ofemployees of each of the companies.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find as to each of the companies in this proceeding that thequestion concerning representation which has arisen, occurring inconnection with its operations described in Section I above, has aclose, intimate, and substantial relation to trade, traffic, and com-merce among the several States, and tends to lead and has led tolabor disputes burdening and obstructing commerce and the freeflow of commerce.5 See in theMatter of City Auto StasnpznD CompanyandInternational Union, UnitedAutomobile Workersof America,Local No 12, 3 N.LR B 300. 82NATIONAL LABOR RELATIONS BOARDV. THE APPROPRIATE UNITA. McKesson-Stewart.In its petition Local No. 9 alleges that "allemployees who are employed in and about the warehouse" of McKes-son-Stewart constitute an appropriate unit. It appears from therecord that Local No. 9 intended to include within such descriptionof the unit employees of the following classifications: Order clerks,checkers, stock clerks, shipping-receiving-elevator employees, ware-housemen, packers, laboratory foremen, and miscellaneous helpersand apprentices.The only. laboratory foreman employed by thecompany does not appear to have any authority to hire or dischargeemployees.The Company introduced in evidence a photostatic copy of a lettersigned by the A. F. of L., by Lewis G. Hines, its director of organiza-tion, indicating that the A. F. of L. considered employees at allthe plants of McKesson & Robbins, Inc., as the appropriate bargain-ing unit.The letter stated that the nation-wide contract, referredto in Section III above, between McKesson & Robbins, Inc., andthe A. Y. of L. was executed upon the basis of such a unit. Therecord contains no showing that employees of all the plants of Mc-Kesson & Robbins, Inc., constitute an appropriate bargaining unit.Furthermore, an examination of the contract itself shows that theparties did not consider all such employees to constitute an appropri-ate bargaining unit for all purposes, but provided that collective bar-gaining would be carried on in material respects on the basis of theindividual plants.We find that all the order clerks, checkers, stock clerks, shipping-receiving-elevator employees, warehousemen, packers, laboratory fore-men, and miscellaneous helpers and apprentices, of McKesson-Stewartconstitute a unit appropriate for the purposes of collective bargain-ing and that said unit will insure to employees of the Company thefull benefit of their right to self-organization and to collective bar-gaining and otherwise effectuate the policies of the Act.B.McKesson-Blumauer.In its petition Local No. 9 alleges that"all employees who are employed in and about the warehouse" ofMcKesson-Blumauer constitute an appropriate unit. It appears fromthe record that Local No. 9 intended to include within such descrip-tion of the unit employees of the following classifications: Pharma-cists, sundry order clerks, assistant sundry order clerks, sundry stockmen, elevator and basement men, packers, control desk employees,checkers, cage order clerks, order floor clerks, receiving clerks, ship-ping clerks, and telephone order clerks in the main office.Local No.9 claims that the two telephone order clerks in the main office, bothof whom are members of Local No. 9, are essentially warehouse6McKesson Exhibit No. 9. DECISIONS AND ORDERS83workers, while the Company claims that they are office workers.The'evidence indicates that they spend the greater part of their time inthe office.We feel, therefore, that they should not be included inthe same bargaining unit as the employees of the other classificationsmentioned above.The discussion in subsection A above, relative to the contentionof the A. F. of L. that all the employees of McKesson & Robbins,Inc., constitute an appropriate unit, is also applicable here.We find that all the pharmacists, sundry order clerks, assistantsundry order clerks, sundry stock men, elevator and basement men,packers, control desk men, checkers, cage order clerks, order floorclerks, receiving clerks, and shipping clerks, of McKesson-Blumauerconstitute a unit appropriate for the purposes of collective bargainingand that said unit will insure to employees of the Company the fullbenefit of their right to self-organization and to collective bargainingand otherwise effectuate the policies of the Act.C.West Coast Drug.,In its petition Local No. 9 alleges that"all employees who are employed in and about the warehouse" ofWest Coast Drug constitute an appropriate unit. It appears fromthe record that Local No. 9 intended to include within such descrip-tion of the unit employees of the following classifications : Warehouseforemen, warehouse checkers, warehouse checkers and order pickers,warehouse order pickers, warehouse shipping and receiving clerks,warehouse country order packers, and warehouse city order packers.The only warehouse foreman employed by the company does notappear to have any power to hire or discharge employees, and isa member of Local No. 9. No claim was made at the hearing thatthe unit described in the petition is not appropriate.We find that all the warehouse foremen, warehouse checkers, ware-house checkers and order pickers, warehouse order pickers, warehouseshipping and receiving clerks, warehouse country order packers, andwarehouse city order packers, of West Coast Drug constitute a unitappropriate for the purposes of collective bargaining and that saidunit will insure to employees of the company the full benefit of theirright to self-organization and to collective bargaining and otherwiseeffectuate the policies of the Act.D.West Coast Kalsomine.In its petition Local No. -9 alleges thatall the employees of West Coast Kalsomine "engaged in and aboutthe plant, exclusive of office and supervisory personnel" constitute anappropriate unit.It appears from the record that Local No. 9 in-tended to include within such description of the unit employees of thefollowing classifications : Jumpermen, millmen, general employees,firemen, color mixers, warehousemen, base department employees, re-pairmen, and packers.Although there are included within theseclassifications some employees who are not engaged in warehouse 84NATIONAL LABOR RELATIONS BOARD'work, no claim was made at the hearing that the unit described inthe petition is not appropriate.We find that all the jumpermen, millmen, general employees, fire-men, color mixers, warehousemen, base department employees, repair-men, and packers, of West Coast Kalsomine at its Seattle plant con-stitute a unit appropriate for the purposes of collective bargainingand that said unit will insure to employees of the company the fullbenefit of their right to self-organization and to collective bargain-ing and otherwise effectuate the policies of the Act.,E. Bemis Bag.In its petition Local No. 9 alleges that "all em-ployees employed by this company exclusive of office and supervisorypersonnel" constitute an appropriate unit. It appears from the rec-ord that Local No. 9 intended to include sales employees among thoseexcluded.The record shows that the Teamsters' Union does not wishto represent any employees of Bemis Bag other than five warehouse-men.In addition to its sales, office and supervisory personnel, the com-pany employs about 154 workers at the Seattle plant, 140 of whomare engaged in manufacturing and printing.On the list introducedin evidence of the employees on the company's pay roll, two of thewarehousemen are classified as elevator operators and truckers, two,as truckers, and one as a shipping room warehouseman. The func-tion of these five employees is to move the bales of materials receivedand of finished products into and out of the plant, and from placeto place within it.Materials are received in heavy bales which arestored and then moved, as they are required, to the floor where themanufacturing process commences.The company's manager testi-fied that the moving of goods which is done by the five warehousemenis essential to the plant's operation.These employees appear to per-form functions intimately related to the operation of the plant as awhole.It does not appear that collective bargaining has at any time in thepast been carried on with the company on behalf of the warehouse-men separately.As is the case with substantially all the employeeswithin the bargaining unit contended for by Local No. 9, all the ware-housemen were members of the Longshoremen's Union and are nowmembers of Local No. 9.We feel, on the basis of the evidence pre-sented at the hearing, that the five warehousemen should be includedin the bargaining unit.We find that all the employees of Bemis Bag employed at its Seat-tle plant, excluding sales, office and supervisory personnel, constitutea unit appropriate for the purposes of collective bargaining and thatsaid unit will insure' to employees of the company the full benefit oftheir right to self-organization and to collective bargaining and other-'wise effectuate the policies of 'the Act. DECISIONS AND ORDERSVI.THE DETERMINATION OF REPRESENTATIVES85Local No. 9 introduced in evidence pledge cards which it claimedwere signed during the last part of September 1937, by employees.of the five companies, designating Local No. 9 as their bargainingrepresentative.A comparison of the names on the pledge cards andthe names on the lists introduced in evidence of the persons on thepay rolls of the five companies indicates that a majority of the em-ployees in the appropriate unit in each company signed pledge cards,Local No. 9 also introduced in evidence lists of its members employedby each of the companies.A comparison of the names on the mem-bership lists and the names on the lists introduced in evidence of thepersons on the pay rolls of the five companies indicates that a ma-jority of the employees in the appropriate unit in each company weremembers of Local No. 9 as of September 1937.The record, however, indicates that a substantial number of theemployees of McKesson-Stewart who were members of Local No. 9and had signed pledge cards, applied on November 17, 1937, formembership in the Teamsters' Union.Although it does not appearclearly, there is evidence indicating that a similar occurrence probablytook place among the employees of West Coast Drug. This indicatesthe possibility of a change in the desires of the employees in Mc-Kesson-Stewart andWest Coast Drug concerning representation.Indeed, in view of all the circumstances present in the instant pro-ceeding, we feel that there is doubt as to the present desire of theemployees of each of the five companies relative to representation.We find, therefore, that the question which has arisen concerning rep-resentation can best be resolved by means of an election by secretballot.Those eligible to vote in the elections shall be the persons employedby the Companies during the pay-roll period next preceding October28, 1937, the date on which the petitions were filed, within the respec-tive bargaining units which were found to be appropriate in SectionV above.On the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.Questions affecting commerce have arisen concerning the repre-sentation of employees of McKesson & Robbins, Inc., McKesson-Stewart-Holmes Drug Division; McKesson & Robbins, Inc., BlumauerFrank Drug Division ; West Coast Wholesale Drug Company ; WestCoastKalsomine Company; and Bemis Brothers Bag Company,within the meaning of Section 9 (c) and Section 2 (6) and (7) of theNational Labor Relations Act. .86NATIONAL LABOR RELATIONS BOARD2.All the order clerks, checkers, stock clerks, shipping-receiving-elevator employees, warehousemen, packers, laboratory foremen, andmiscellaneous helpers and apprentices, of McKesson & Robbins, Inc.,McKesson-Stewart-Holmes Drug Division, constitute a unit appro-priate for the purposes of collective. bargaining, within the meaningof Section 9 (b) of the National Labor Relations Act.3.All the pharmacists, sundry order clerks, assistant sundry orderclerks, sundry stock men, elevator and basement men, packers, controldesk men, checkers, cage order clerks, order floor clerics, receivingclerks, and shipping clerks, of McKesson & Robbins, Inc., Blumaue.rFrank Drug Division, constitute a unit appropriate for the purposesof collective bargaining, within the meaning of Section 9 (b) of theNational Labor Relations Act.4.All the warehouse foremen, warehouse checkers, warehouse check-ers and order pickers, warehouse order pickers, warehouse shippingand receiving clerks, warehouse country order packers, and ware-house city order packers, of West Coast Wholesale Drug Companyconstitute a unit appropriate for the purposes of collective bar-gaining, within the meaning of Section 9 (b) of the National LaborRelations Act.5.All the jumpermen, millmen, general employees, firemen, colormixers, warehousemen, base department employees, repairmen, andpackers, of West Coast Kalsomine Company at its Seattle plant con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the National Labor RelationsAct.6.All the employees of Bemis Brothers Bag Company at its Seattleplant, excluding sales, office and supervisory personnel, constitute aunit appropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelationsBoard Rules and Regulations-Series 1, as amended,it is herebyDmEcrrn that, as part of the investigation authorized by the Boardto ascertain representatives for collective bargaining with McKesson& Robbins, Inc., McKesson-Stewart-Holmes Drug Division, an elec-tion by secret ballot shall be conducted within 20 days from thedate of this Direction, under the direction and supervision of theRegional Director for the Nineteenth Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Section 9, of said Rules and Regulations, among all DECISIONS AND ORDERS87the order clerks, checkers, stock clerks, shipping-receiving-elevatoremployees, warehousemen,; packers, laboratory foremen, andmiscel-laneous helpers and apprentices, employed by McKesson & Robbins,Inc.,McKesson-Stewart-Holmes Drug Division, during the pay-rollperiod next preceding October 28, 1937, to determine whether theydesire to be represented by International Longshoremen and Ware-housemen's Union, Local 9, District 1, or by Warehousemen's Union,Local 117, International Brotherhood of Teamsters, Chauffeurs,Stablemen, and Helpers of America, for the purposes of collectivebargaining, or by neither; and it isFURTHER DIRECTEDthat, as part of the investigation authorized bythe Board to ascertain representatives for collective bargaining withMcKesson& Robbins, Inc., Blumauer Frank Drug Division, an elec-tionby secret ballot shall be conducted within 20 days from thedate of this Direction, under the direction and supervision of theRegionalDirector for the Nineteenth Region, acting in this matteras agent for the National LaborRelationsBoard, and subject toArticle III, Section 9, of said Rules and Regulations, among all thepharmacists, sundry order clerks, assistant sundry order clerks,sundry stock men, elevator and basement men, packers, control deskmen, checkers, cage order clerks, order floor clerks, receiving clerks,and shipping clerks, employed by McKesson & Robbins,Inc.,Blum-auerFrank Drug Division, during the pay-roll period next precedingOctober 28, 1937, to determine whether theydesireto be representedby International Longshoremen and Warehousemen's Union, Local 9,District 1, or by Warehousemen's Union, Local 117,InternationalBrotherhood of Teamsters, Chauffeurs, Stablemen and Helpers ofAmerica, for the purposes of collectivebargainingor by neither;and it isFURTHERDIRECTEDthat, as part of the investigation authorized bythe Boardto ascertainrepresentatives for collective bargaining withWest Coast Wholesale Drug Company, an election by secret ballotshall be conducted within 20 days from the date of this Direction,under the direction and supervision of theRegionalDirector forthe NineteenthRegion, actingin this matter as agent for the Na-tional Labor Relations Board, and subject to Article III, Section 9,of saidRules andRegulations,among allthe warehouse foremen,warehouse checkers, warehouse checkers and order pickers, warehouseorderpickers, warehouse shipping and receiving clerks, warehousecountry order packers, and warehouse city order packers, employedby West Coast Wholesale Drug Company during the pay-roll periodnext preceding October 28, 1937, to determine whether they desire tobe represented by International Longshoremen and Warehousemen'sUnion, Local 9, District 1, or by Warehousemen's Union, Local 117,InternationalBrotherhood of Teamsters, Chauffeurs, Stablemen and80535-38-7 88NATIONAL LABOR RELATIONS BOARDHelpers of America, for the purposes of collective bargaining, orby neither; and it isFURTHER DIRECTED that, as part of the investigation authorized bythe Board to ascertain representatives for collective bargaining withWest Coast Kalsomine Company, an election by secret ballot shall beconducted within 20 days from the date of this Direction, underthe direction and supervision of the Regional Director for the Nine-teenth Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Section 9, of said Rulesand Regulations, among all the jumpermen, millmen, general em-ployees, firemen, color mixers, warehousemen, base department em-ployees, repairmen, and packers, employed by West Coast KalsomineCompany at its Seattle plant during the pay-roll period next preced-ing October 28, 1937, to determine whether they desire to be repre-sented by International Longshoremen and Warehousemen's Union,Local 9, District 1, or by Warehousemen's Union, Local 117, Inter-nationalBrotherhood of Teamsters, Chauffeurs, Stablemen andHelpers of America, for the purposes of collective bargaining, or byneither; and it isFURTHER DIRECTED that, as part of the investigation authorized bythe Board to ascertain representatives for collective bargaining withBemis Brothers Bag Company, an election by secret ballot shall beconducted within 20 days from the date of this Direction, under thedirection and supervision of the Regional Director for the Nine-teenth Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Section 9, of said Rulesand Regulations, among all the employees of Bemis Brothers BagCompany employed at its Seattle plant during the pay-roll periodnext preceding October 28, 1937, excluding sales, supervisory andoffice personnel, to determine whether they desire to be representedby International Longshoremen and Warehousemen's Union, Local9,District 1, or by Warehousemen's Union, Local 117, InternationalBrotherhood of Teamsters, Chauffeurs, Stablemen and Helpers ofAmerica, for the purposes of collective bargaining, or by neither.[SAME TITLESUPPLEMENTAL DECISIONANDAMENDMENT OF DIRECTION OF ELECTIONSFebruary14, 1938On February 4, 1938, the National Labor Relations Board,hereincalled the Board, issued a Decision and Direction of Electionsdirecting that elections be held among certain employees of McKes- DECISIONS AND ORDERS89son & Robbins, Inc., McKesson-Stewart-Holmes Drug Division, here-in called McKesson-Stewart ; McKesson & Robbins, Inc., BlumauerFrank Drug Division, herein called McKesson-Blumauer; West CoastWholesale Drug Company, West Coast Kalsomine Company, andBemis Brothers Bag Company, respectively.Since issuing that Decision and Direction of Elections, the Boardhas been advised by Charles W. Hope, Regional Director of the Nine-teenth Region, Seattle,Washington, that McKesson-Stewart physi-cally absorbedMcKesson-Blumauer ; that the bargaining unit de-scribed in Subdivision B, entitled "McKesson-Blumauer", of SectionV, entitled "The appropriate unit", of the Findings of Fact containedin said Decision and Direction of Elections, no longer exists; thatsome of the former employees of McKesson-Blumauer who wereincluded in said bargaining unit are now employed by McKesson-Stewart; and that the group of employees included within the bar-gaining unit described in Subdivision A, entitled "McKesson-Stew-art", of said Section V of said Findings of Fact has been enlargedaccordingly.In view of the different conditions which now exist, we find itnecessary to amend our Decision and Direction of Elections abovereferred to in the following manner :AMENDMENT OF FINDINGS OF FACT1.The third paragraph of Subdivision A, entitled "McKesson-Stewart", of Section V, entitled' "The appropriate unit", of theFindings of Fact of said Decision and Direction of Elections, and thethird paragraph of Subdivision B, entitled "McKesson-Blumauer",of said Section V, are hereby both deleted, and the following Find-ing of Fact is made in lieu of the findings contained in said para-graphs:We' find that all the order clerks, checkers, stock clerks, shipping-receiving-elevator employees,warehousemen, packers, laboratoryforemen, miscellaneous helpers and apprentices, pharmacists, sundryorder clerks, assistant sundry order clerks, sundry stock men, elevatorand basement men, control-desk men, cage-order clerks, order floorclerks, receiving clerks, and shipping clerks, of McKesson-Stewartconstitute a unit appropriate for the purposes of collective bargain-ing and that said unit will insure to employees of the Company thefull benefit of their right to self-organization and to collective bar-gaining and otherwise effectuate the policies of the Act.2.The third paragraph of Section VI, entitled "The determinationof representatives", of the Findings of Fact of said Decision andDirection of Elections, is hereby deleted and the following sub-,stituted therefor : 9oNATIONAL LABOR RELATIONS BOARD"Those eligible to vote in the elections at `Vest Coast Drug, WestCoast Kalsomine, and Bemis Bag shall be the persons employed bythose companies during the pay-roll period next preceding October28, 1937, the date on which the petitions were filed, within the respec-tive appropriate units.Those eligible to vote in the election atMcKesson-Stewart shall be the persons employed either by McKes-son-Stewart or by McKesson-Blumauer during the pay-roll periodnext preceding October 28, 1937, within the appropriate unit."AMENDMENT TO CONCLUSIONS OF LAWThe Conclusions of Law marked respectively "2" and "3", of thesaid Decision and Direction of Elections, are hereby deleted and thefollowing Conclusion of Law substituted therefor :2 and 3. All the order clerks, checkers, stock clerks, shipping-receiving-elevator employees,warehousemen, packers, laboratoryforemen, miscellaneous helpers and apprentices, pharmacists, sundryorder clerks, assistant sundry order clerks, sundry stock men, ele-vator and basement men, control-desk men, cage-order clerks, orderfloor clerks, receiving clerks, and shipping clerks, of McKesson A&Robbins, Inc., McKesson-Stewart-Holmes Drug Division, constitutea unit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the National Labor Relations Act.AMENDMENT TO DIRECTION OF ELECTIONSThe Direction of Elections above referred to is hereby amendedby striking out the second and third paragraphs thereof, relatingrespectively to McKesson-Stewart and McKesson-Blumauer, and sub-stituting in lieu thereof the following paragraph :DIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for collective bargaining withMcKesson & Robbins, Inc., McKesson-Stewart-Holmes DrugDivision, an election by secret ballot shall be conducted within20 days from February 4, 1938, under the direction and super-vision of the Regional Director for the Nineteenth Region, act-ing in this matter as agent for the National Labor RelationsBoard, and subject to Article III, Section 9, of said Rules andRegulations, among all the order clerks, checkers, stock clerks,shipping-receiving-elevator employees, warehousemen, packers,laboratory foremen,miscellaneoushelpersand apprentices,pharmacists, sundry order clerks, assistant sundry order clerks,sundry stock men, elevator and basement men, control-desk men,cage-order clerks, order floor clerks, receiving clerks, and ship-ping,clerks, who were employed by McKesson & Robbins, Inc., DECISIONS AND ORDERS91McKesson-Stewart-Holmes Division or by McKesson & Robbins,Inc., Blumauer Frank Drug Division, during the pay-roll periodnext preceding October 28, 1937, to determine whether theydesire to be represented by International Longshoremen andWarehousemen's Union, Local 9, District 1, or by Warehouse-men's Union, Local 117, International Brotherhood of Teamsters,Chauffeurs, Stablemen and Helpers of America, for the purposesof collective bargaining, or by neither; and it is.[SAME TITLEIn the Matter ofBEMIS BROS.BAG COMPANYandINTERNATIONALLONGSHOREMEN & WAREHOUSEMEN'S UNION, LOCAL 9, DISTRICT 1,AFFILIATEDWITHTHE C. I. O.Case No. R-465SUPPLEMENTAL DECISIONANDORDERMarch 14, 1938On February 4, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections in theabove-entitled case and four related cases.The Direction of Electionsdirected that certain elections by secret ballot be held, one of them tobe among all the employees of Bemis Brothers Bag Company at itsSeattle plant, excluding sales, supervisory, and office personnel, todetermine whether such employees desired to be represented by Inter-national Longshoremen and Warehousemen's Union, Local 9, Dis-trict1,or by Warehousemen's Union, Local 117, InternationalBrotherhood of Teamsters, Chauffeurs, Stablemen and Helpers ofAmerica, for the purposes of collective bargaining, or by neither.Pursuant to the Direction, an election by secret ballot was con-ducted on February 18, 1938, at Seattle, Washington, under the direc-tion and supervision of the Regional Director for the NineteenthRegion (Seattle,Washington).On or about February 19, 1938, thesaid Regional Director, acting pursuant to Article III, Section 9, ofNational Labor Relations Board Rules and Regulations-Series 1, asamended, issued an Intermediate Report on the ballot.The Inter-mediate Report was duly served upon the parties on February 21,1938.No objections or exceptions to the Intermediate Report havebeen filed by any of the parties. 92NATIONALLABOR RELATIONS BOARDAs to the results of the secret ballot, the Regional Director re-ported as follows:Total number eligible to vote______________________________155Total number of ballots cast______________________________137Total number of blank ballots_____________________________0Total number of void ballots______________________________0Total number of ballots cast for International Longshoremenand Warehousemen's Union, Local 9, District 1, affiliatedwith theCommittee for Industrial Organization----_-_-__49Total number of ballots cast for Warehousemen's Union,Local 117, International Brotherhood of Teamsters, Chauf-feurs, Stablemen and Helpers of America, affiliated withthe American Federation of Labor______________________4Total number of ballots cast for neither organization--_--__84Total number of eligible voters not voting-------------------18Total number of challenged votes--------------------------2The results of the election show that no collective bargaining rep-resentative has been selected by a majority of the employees.Thepetition for investigation and certification of representatives of em-ployees of Bemis Brothers Bag Company, Seattle, Washington, willtherefore be dismissed.ORDERBy virtue of Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9, of Na-tional Labor Relations Board Rules and Regulations-Series 1, asamended,IT IS HEREBY ORDERED that the petition for investigation and certifi-cation of representatives of employees of Bemis Brothers Bag Com-pany, Seattle,Washington, filed by International Longshoremen andWarehousemen's Union, Local 9, District 1, affiliated with the Com-mittee for Industrial Organization, be and it hereby is dismissed.[SAME TITLE]In theMatter Of WESTCOASTKALSOMINE COMPANYandINTERNA-TIONAL LONGSHOREMEN & WAREHOUSEMEN'S UNION, LOCAL 9,DIs-TRICT 1, AFFILIATED WITH THEC.I.O.Case No. R-464CERTIFICATION OF REPRESENTATIVESMarch 14, 1938On February 4, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections in theabove-entitled case and four related cases.The Direction of Elec- DECISIONS AND ORDERS93Lions directed that certain elections by secret ballot be held, one ofthem to be among all the jumpermen, millmen, general employees,firemen, color mixers, warehousemen, base department employees, re-pairmen, and packers, employed by West Coast Kalsomine Companyat its Seattle plant, to determine whether they desired to be repre-sented by International Longshoremen and Warehousemen's Union,Local 9, District 1, or by Warehousemen's Union, Local 117, Interna-tional Brotherhood of Teamsters; Chauffeurs, Stablemen and Helpersof America, for the purposes of collective bargaining, or by neither.Pursuant to the Direction an election by secret ballot was con-ducted on February 18, 1938, at Seattle, Washington, under the direc-tion and supervision of the Regional Director for the NineteenthRegion (Seattle, Washington).On or about February 19, 1938, thesaid Regional Director, acting pursuant to Article III, Section 9, ofNational Labor Relations Board Rules and Regulations-Series 1, asamended, issued an Intermediate Report on the ballot.The saidIntermediate Report was duly served upon the parties on February21, 1938.No objections or exceptions to the Intermediate Report havebeen filed by any of theparties.As to the results of the secret ballot, the Regional Director re-ported as follows :Total number eligible to vote------------------------------------22Total number of ballots cast-------------------------------------22Total number of blank ballots-----------------------------------0Total number of void ballots-------------------------------_--_---0Total number of ballots cast for International Longshoremen andWarehousemen'sUnion, Local 0, District 1, affiliated with theCommittee for Industrial Organization-------------------------12Total number of ballots cast for warehousemen's Union, Local 117,International Brotherhood of Teamsters,Chauffeurs,Stablemenand Helpers of America,affiliated with the American FederationofLabor-----------------------------------------------------0Total number of ballots cast for neither organization-------------0Total number of challenged votes--------------------------------0Total number of eligible employees not voting---------------------0By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series1, as amended,IT IS HEREBY CERTIFIED that International Longshoremen andWarehousemen's Union, Local 9, District 1, affiliated with the Com-mittee for Industrial Organization, has been selected by a majorityof the jumpermen, millmen, general employees, firemen, color mixers,warehousemen, base department employees, repairmen, and packers, 94NATIONAL LABOR RELATIONS BOARDof the West Coast Kalsomine Company at its Seattle, Washington,plant as their representative for purposes of collective bargainingand that pursuant to Section 9 (a) of the Act, the InternationalLongshoremen and Warehousemen's Union, Local 9, District 1, affili-ated with the Committee for Industrial Organization, is the exclusiverepresentative of all such employees for the purposes of collectivebargaining in respect to rates of pay, wages, hours of employment,and other conditions of employment.